Citation Nr: 0117330	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  00-21 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted 
which is sufficient to reopen a claim of entitlement to 
service connection for low back disability.

2.  Entitlement to service connection for residuals of facial 
trauma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a July 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO) which denied reopening of the 
veteran's claim of entitlement to service connection for low 
back disability and which denied entitlement to service 
connection for residuals of facial trauma.

The Board notes that the veteran, in a May 1999 statement, 
alleged that he had been denied VA outpatient dental 
treatment for his service-connected bottom front teeth since 
May 1983.  The record reflects that the veteran's local VA 
dental clinic was thereafter provided by the RO with a copy 
of the May 1955 rating decision which established service 
connection for the referenced teeth on the basis of trauma in 
service.  The record reflects that the veteran is now 
receiving his requested outpatient dental treatment.  That 
matter accordingly has been resolved and is not no before the 
Board on appeal.

The issue of entitlement to service connection for residuals 
of facial trauma is addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  An August 1963 Board decision denied entitlement to 
service connection for low back disability.

2.  The evidence added to the record since the August 1963 
Board decision is redundant or cumulative of evidence 
previously of record or is not, either by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The August 1963 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. § 20.1100 (2000).

2. New and material evidence has not been received to reopen 
the veteran's claim for service connection for low back 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking entitlement to service 
connection for low back disability.  His claim was previously 
denied in an August 1963 Board decision.

In the interest of clarity, the Board will initially review 
the generally applicable law and regulations, then briefly 
review the factual background of the case and then discuss 
the issue on appeal.

Pertinent Law and Regulations

Service connection

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West Supp. 2000); 38 C.F.R. § 
3.303 (2000).  

Service incurrence or aggravation of arthritis  during 
wartime service may be presumed if it is manifested to a 
compensable degree within one year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2000).

Finality/new and material evidence

In general, when a claim is disallowed by the Board, the 
claim may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered.  38 
U.S.C.A. 7104(b) (West 1991); 38 C.F.R. 20.1100 (2000).

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Kightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous adjudication 
that no new and material evidence had been presented), will 
be evaluated in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 
38 U.S.C.A. § 5108.  Then, if new and material evidence has 
been submitted, the Board may proceed to evaluate the merits 
of the claim but only after ensuring VA's duty to assist has 
been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Moray v. Brown, 5 Vet. App. 211, 214 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions concerning matters such as etiology of diseases and 
that such evidence does not provide a basis on which to 
reopen a claim for service connection.  In Routen v. Brown, 
10 Vet. App. 183, 186, (1997), the Court specifically stated: 
"[l]ay assertions of medical causation . . . cannot suffice 
to reopen a claim under 38 U.S.C. 5108."

The VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 [VCAA], Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
(2000) [to be codified at 38 U.S.C. § 5103A], pertaining to 
VA's duty to assist veterans in the development of their 
claims, appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the Act shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f). 

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ 
(2000) [to be codified at 38 U.S.C.A. § 5103A].    

Factual Background

Evidence of record in August 1963

In September 1961, the veteran filed a claim of entitlement 
to service connection for low back disability.  This claim 
was denied in an August 1963 Board decision.  The relevant 
evidence of record at the time of the August 1963 Board 
denial of that claim may be summarized as follows.

The veteran's service medical records are entirely negative 
for any complaints, finding or diagnosis of a low back 
disability.

Service medical records show that the veteran sustained a 
contusion of his right lower chest after he fell against a 
projecting thermostat.  He was prescribed infra-red lamp 
treatment to his side for 20 minutes every four hours and bed 
rest.  He was returned to duty two days later. 

In a June 1953 statement, J.H., M.D., indicated that he first 
saw the veteran in June 1953.  The veteran reported to him 
that he fell in service onto a thermometer, piercing his 
groin.  Dr. H's statement made no reference to any back 
complaints.

In several statements on file following the submission of his 
September 1961 claim, the veteran alleged that he injured his 
back in service in the same incident which led to his lower 
right chest contusion.  He indicated that he fell five feet 
in that incident, striking his back on several objects, and 
that he was confined to his bunk for several days following 
the incident.  He alleged that he had back trouble ever since 
the incident.

In a September 1961 statement, Dr. J.H. indicated that he had 
treated the veteran intermittently since the veteran's 
discharge from the service in 1945.  He indicated that the 
veteran had apparent traumatic arthritis of the spine, as 
well as spinal pain following an accident in service.  Dr. H. 
stressed that his diagnosis of arthritis was a clinical 
diagnosis only, since he had not reviewed any X-ray studies.

A VA hospital report for November 1961 to December 1961 
records the veteran's contention that he had experienced 
increasing back pain since an incident in service in which he 
fell and injured the back; he alleged that he was 
hospitalized for five days in service after that incident and 
was treated with infra-red heat, and that he had experienced 
back pain ever since.  X-ray studies of the lumbosacral spine 
were essentially normal.  The veteran was diagnosed with 
recurrent lumbosacral strain.

In February 1962 statements, H.F. and R.B., service comrades 
of the veteran, essentially indicated that they witnessed the 
veteran fall and injure his back in service.  They both 
indicated that the veteran was thereafter hospitalized for 
several days.  In a June 1962 statement, A.J. indicated that 
he had known the veteran for about 15 years, and that the 
veteran had always maintained that his back trouble was a 
direct result of his claimed injury in service.

In a June 1962 statement, W.C., M.D., indicated that the 
veteran had consulted him for complaints of back pain in 1957 
after straining his back while shoveling snow.  In a June 
1962 statement, D.E., D.C., wrote that he had treated the 
veteran in May 1957 for a lumbosacral subluxation.

In an August 1962 affidavit, Dr. J.H. indicated that he had 
treated the veteran for about 10 years, and that the veteran 
had continually claimed that his back disability was due to 
an injury sustained in service.  Dr. H. stated that the 
referenced injury presumably was the cause of the veteran's 
gradual increase in back problems.

The August 1963 Board decision 

The August 1963 Board decision denied the veteran's claim of 
entitlement to service connection for low back disability on 
the basis that the lay evidence of back injury in service was 
not supported by the clinical findings in service, and that 
the initial manifestations were reported at too remote a date 
for the claimed injuries to be related to service.  The Board 
specifically noted that service medical records were negative 
for evidence of back disability, that the veteran did not 
report any back problems to Dr. J.H. in 1953, that the 
veteran first reported back problems approximately 16 years 
after service, and that Dr. J.H. appeared to be inconsistent 
as to the date he first treated the veteran. 

Evidence added to the record since August 1963

Pertinent evidence added to the record following the August 
1963 Board decision includes several statements by the 
veteran, and VA treatment reports for August 1998 to April 
2000.

In his statements, the veteran essentially reiterated his 
contentions, considered by the Board in its August 1963 
decision, that he injured his back in service, and that his 
current low back disability is related to that injury.

The VA treatment reports document complaints of low back pain 
and note that the veteran reported that his low back pain had 
existed continuously since service.

Analysis

 Discussion

The submission of new and material evidence by a VA claimant 
to reopen a previously denied claim is a jurisdictional 
prerequisite to the reexamination of the appellant's claim by 
VA and the Board.  The Board is obligated by law to conduct a 
de novo review of this issue.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).

In August 1963, the Board denied the veteran's claim of 
entitlement to service connection for low back disability.  
As discussed above, in order for the veteran's claim to be 
reopened, new and material evidence must be presented.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge, supra.

As described previously, the evidence before the Board in 
August 1963 was negative for any medical evidence of low back 
disability in service or for many years thereafter.

With respect to the veteran's statements, the Board notes 
that they are cumulative of numerous statements submitted by 
the veteran and considered at the time of the August 1963 
Board decision.  They are therefore not new.  Even assuming 
that they are new, however, the veteran's statements merely 
assert that his current low back disability is due to an 
undocumented back injury in service.  As lay persons are not 
competent to offer medical opinions, the assertions of the 
veteran concerning medical causation cannot constitute 
competent medical evidence with which to reopen a claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Accordingly, 
the Board concludes that the veteran's statements are of no 
probative value with respect to whether any current low back 
disability is related to service, and therefore do not 
constitute material evidence with which to reopen his claim.

The VA treatment reports show that the veteran was treated 
recently for low back pain which the veteran has related to 
service origin.  Notably, however, the treatment records do 
not otherwise address the etiology of the veteran's low back 
complaints.  Evidence of the veteran's current condition is 
not generally relevant to the issue of service connection, 
absent some competent linkage to military service.  See, 
e.g., Morton v. Principi, 3 Vet. App. 508, 509 (1992); Mingo 
v. Derwinski, 2 Vet. App. 51, 53 (1992).  To the extent that 
the recent medical report repeat the veteran's statements as 
to continual back problems since service, evidence which is 
simply unenhanced information recorded by a medical examiner 
does not constitute competent medical evidence sufficient to 
reopen a claim.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Therefore, while the above records may be new, they 
are not material.

Accordingly, the Board concludes that the additional evidence 
submitted by the veteran in order to reopen his claim of 
entitlement to service connection for low back disability 
does not bear directly and substantially upon the specific 
matter under consideration and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

Accordingly, the Board finds that new and material evidence 
has not been submitted, and the veteran's claim of 
entitlement to service connection for low back disability is 
not reopened.  The benefit sought on appeal remains denied.


ORDER

New and material evidence not having been submitted, 
reopening of the claim of service connection for low back 
disability is denied.


REMAND

Factual background

The veteran contends that he sustained a facial injury in 
service from which he has current residuals.

Service medical records show that the veteran loosened 
several bottom front teeth when he fell against a bulkhead; 
he was fitted with lower partial dentures as a result.  A 
September 1945 treatment note refers to a slight fracture, in 
connection with the above incident, not warranting 
hospitalization.  Service connection for teeth numbers 24, 
25, 26 is currently in effect, on the basis that those teeth 
were extracted by reason of trauma.

In several statements, the veteran has alleged that, in 
addition to his teeth injuries, he broke his jaw in service.  
He also indicated that he sustained injury to his lips and 
face.  In a July 2000 statement, the veteran indicated that 
he was told by a nurse at a Bay Pines, Florida medical 
facility that had trigeminal neuralgia.

In connection with the instant claim, VA treatment records 
for August 1998 to April 2000 from the Iron Mountain, 
Michigan VA Medical Center (VAMC) were obtained.  It does not 
appear that treatment records from the dental clinic at that 
facility were included.

Reasons for remand 

The RO denied the veteran's claim of entitlement to service 
connection for residuals of facial trauma on the basis that 
the claim is not well grounded.  As noted previously, during 
the pendency of the veteran's appeal, the VCAA was enacted.  
The VCAA did away with the previous statutory requirement 
that claims be well grounded.  The Board believes that the RO 
should be afforded the opportunity to adjudicate the 
veteran's claim under the VCAA.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

The record reflects that the veteran has not been afforded a 
VA examination in connection with his claim of entitlement to 
service connection for residuals of facial trauma.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991) [fulfillment of 
duty to assist include the conduct of thorough and 
contemporaneous medical examination].

As noted previously, the treatment records received from the 
Iron Mountain, Michigan VAMC do not include records from the 
dental clinic at that facility.  The records from the dental 
clinic are relevant to the instant claim and should be 
obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
[records of VA medical treatment are deemed to be 
constructively of record in proceedings before the Board].

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should also contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment by any health 
care providers who may possess 
additional records pertinent to his 
pending claim.  The veteran should 
provide more specific information 
concerning treatment at the Bay 
Pines, Florida VAMC referenced in 
his July 2000 statement.  After 
obtaining any necessary 
authorization from the veteran, the 
RO should attempt to obtain and 
associate with the claims file all 
records identified by the veteran 
which are not currently on file.  In 
any event, VA treatment records from 
the dental clinic at the Iron 
Mountain, Michigan VAMC from January 
1998 to the present should be 
obtained.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative and request them to 
provide a copy of the outstanding 
medical records.

3.  Thereafter, the RO should 
arrange for the veteran to undergo a 
VA examination to determine the 
nature, extent and etiology of his 
claimed residuals of facial trauma.  
The veterans VA claims folder, to 
include his service medical records, 
should be provided to the examiner 
for review.  If residuals of facial 
trauma are identified, the examiner 
should provide an opinion as to 
whether it is at least as likely as 
not that any such residuals are 
etiologically related to the 
veteran's service, in particular the 
incident during his World War II 
service which evidently resulted in 
the loss of three teeth. The 
examination report must be 
associated with the veteran's VA 
claims folder.

4.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty to assist 
requirements of the Veterans Claims 
Assistance Act of 2000.  Then, the 
RO should readjudicate the remaining 
issue on appeal.

If the benefit sought on appeal is not granted, in whole or 
in part, the RO should issue a Supplemental Statement of the 
Case for the issue remaining in appellate status and provide 
the veteran and his representative with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  



CONTINUED ON NEXT PAGE

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 



